Citation Nr: 0015904	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post operative 
vocal cord polyp, including as secondary to residuals of a 
septectomy for deviated nasal septum.

2.  Entitlement to service connection for hearing loss 
secondary to septectomy, deviated nasal septum.

3.  Entitlement to service connection for tinnitus, including 
as secondary to septectomy, deviated nasal septum.

4.  Entitlement to an increased rating for service-connected 
anxiety reaction with headaches, currently evaluated as 50 
percent disabling.

5.  Entitlement to an increased rating for service-connected 
duodenal ulcer, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to February 
1969.

This appeal arises from an April 1996, Department of Veterans 
Affairs (VARO), Jackson, Mississippi rating decision, which 
denied service connection for postoperative vocal cord polyp, 
hearing loss, and tinnitus as secondary to service-connected 
septectomy for deviated nasal septum; denied entitlement to 
an increased rating for service-connected anxiety reaction 
with headaches, evaluated as 30 percent disabling; and 
granted entitlement to an increased rating for duodenal 
ulcer, from 10 to 20 percent disabling.  

By rating decision in December 1997, the RO increased the 
rating for anxiety reaction from 30 to 50 percent disabling.  
The December 1997 rating decision also denied direct service 
connection for vocal cord polyps and tinnitus.  

With respect to hearing loss, only the secondary service 
connection claim is properly before the Board at this time.  
In testimony during the course of his appeal, the appellant 
appears to have claimed direct service connection for hearing 
loss.  Because that claim was denied by final rating decision 
in July 1987, it can only be reopened by the submission of 
new and material evidence.  To this point, the RO has not 
addressed the matter of the reopening of that claim.  This 
matter is referred to the RO for appropriate action.

The Board remanded the appellant's claim in July 1998 and 
February 1999 decisions.


FINDINGS OF FACT

1.  The appellant served on active duty from May 1965 to 
February 1969.

2.  Competent medical evidence does not indicate that the 
appellant first manifested vocal cord polyp during service, 
or that vocal cord polyp was caused by or the result of 
service-connected postoperative deviated nasal septum.

3.  Competent medical evidence does not indicate that hearing 
loss disability was caused by or is the result of 
postoperative nasal septum.

4.  Competent medical evidence does not indicate that the 
appellant first manifested tinnitus during service, or that 
tinnitus was caused by or the result of service-connected 
postoperative deviated nasal septum or the result of the 
alleged in- service acoustic trauma.

5.  Anxiety reaction with headaches results in no more than 
considerable occupational and social impairment and no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, with 
reduced reliability and productivity due to mild to moderate 
psychiatric symptoms.

6.  The appellant has no more than moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
postoperative vocal cord polyp.  38 U.S.C.A. § 5107 (West 
1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5107 (West 1991).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
tinnitus.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a rating greater than 50 percent for 
anxiety reaction with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.130, Diagnostic Code 9400 (1999); 38 C.F.R. 
§ 4.132 Diagnostic Code 9400 (1995). 

3.  The criteria for a rating greater than 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114 Diagnostic Code 7305 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for postoperative 
vocal cord polyp, tinnitus and hearing loss secondary service-
connected postoperative deviated nasal septum.  He has 
testified as to his belief that these disabilities were caused 
by the postoperative deviated nasal septum.  He has also 
testified as to his belief that tinnitus was present in 
service, possibly having been caused by his exposure to 
excessive noise in service.  Under pertinent law and VA 
regulations, service connection may be granted if disability 
was incurred or aggravated during service, or if proximately 
due to, or the result of, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385, 3.310 (1999).  

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim must 
fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  As will 
be explained below, it is found that his claims for 
entitlement to service connection are not well grounded.

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.  For purposes of a 
hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).  Service connection may be presumed if 
a hearing loss disability was manifested to a degree of ten 
percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

The Board will first review the appellant's pertinent history 
regarding his claims for service-connection.

The May 1965 military enlistment examination revealed the 
following audiometric readings (converted to ISO units):

	 500	1000	2000	4000	
RIGHT	  20	     15	     15	     55		  
LEFT	  5	     5	     5	     5	 	 

No complaints referable to tinnitus were indicated.  The ear 
evaluation was normal.

The October 1968 military separation examination revealed the 
following audiometric readings:

	  	500	1000	2000	4000 
RIGHT	      25		25	     20	     15	   
LEFT	      30	      25      20	     15	    

The appellant denied any history of hearing loss, or ear, 
nose or throat trouble.  No complaints referable to tinnitus 
were indicated, and his general ear evaluation was likewise 
normal.

The appellant was seen for rhinitis - nasal obstruction - 
during service.  A septectomy was performed in February 1967 
for deflection of the septum due to unknown cause.  This 
disability is service-connected.

Service medical records are completely devoid of any 
complaints or findings referable to vocal cord polyp.  The 
appellant's ears, nose and throat, with the exception of 
enucleated tonsils, were clinically normal at the time of his 
military separation examination in October 1968.

A VA examination was conducted in April 1969, which reported 
that the appellant had had a nasal airway obstruction for 
which he had surgery in 1967.  Post operatively, he had a 
better airway, but still had some complaints in the left 
perinasal area.  Examination revealed his ears, mouth, 
pharynx, hypopharynx and larynx was within normal limits.  
The impression was of post operative nasal surgery with 
satisfactory results.

A VA audiometric examination was conducted in April 1971.  
The following audiometric readings were indicated:

	 500	1000	2000	4000	
RIGHT                20	     15	     10	     60	  
LEFT                  15	     15	     10	     10	  

Speech discrimination was 100 percent bilaterally.

Treatment records from the appellant's private physician, 
Eugene Hesdorffer, M.D., covering the period from 1979 to 
1980, were submitted, which indicated that the appellant was 
seen for complaints of "trouble with his throat all of his 
life, worse during the past eight years."  He denied 
tinnitus, but indicated that his hearing was in question.  
The septum was deviated to the left, with a 70 percent 
obstruction.  The impression was of open roof syndrome, 
deviated septum to the left, allergy, and possibility of some 
hearing impairment. 

A VA examination was conducted in April 1987.  The appellant 
claimed a history of hearing loss.  He indicated that he did 
not know of any specific reason for his hearing loss except 
that he worked on the flight line while in the Air Force.  He 
reported that he had noticed a slow but progressive 
difficulty with his hearing.  He denied any infections, 
drainage or other problems of his ears. On examination, he 
had a bilateral high frequency neurosensory hearing loss.  
External nasal structures were normal.  Intranasally, there 
was mild to moderate deviation of the nasal septum with mild 
to moderate obstruction.  No other lesions or abnormalities 
were noted.  The paranasal sinuses were normal.  The oral 
cavity, pharynx, larynx and neck were all within normal 
limits.

VA treatment entries reveal that the appellant had a right 
vocal cord lesion in July 1993.  A direct laryngoscopy with 
vocal cord biopsy was performed.  He was subsequently treated 
for conditions including otitis media/externa and 
pharyngitis.  He reported tinnitus AS (left ear) greater than 
on the AD (right ear) in March 1995.  An audiogram was 
scheduled, and the appellant provided a history of tinnitus 
of 2 months duration with a history of recent left external 
otitis in April 1995.

VA treatment records report that the appellant was also seen 
for sensorineural hearing loss (SNHL) in April 1995.  The 
appellant provided a history of "longstanding hearing loss 
from AD [active duty]" which he attributed to noise exposure 
from aircraft.  He also reported a recent ear infection.  The 
following audiometric readings were indicated:

	500		1000	2000	3000	
RIGHT              25	      25	     15	     65	   
LEFT                 25	      15	     15	     20	  

Speech discrimination was 96 percent on the right and 100 
percent on the left.  The impression was of moderate severe 
high frequency SNHL on the AD, and mild high frequency SNHL 
on the AS.  An ENT examination revealed that he complained of 
tinnitus of 2 months duration.  Additional VA treatment 
records showed tinnitus with mild decrease in hearing. 

At his September 1997 hearing on appeal, the appellant 
indicated that he had problems with his vocal cords in 
service; that the problem was from his sinuses "dripping 
down in my throat"; that the dripping of his sinuses caused 
some infections or high inflammations, and caused the 
Eustachian tube on the left side to stop up; that this also 
caused him "not to be able to hear as good", and that he 
had had considerable problems with his left ear in service; 
that he would lose his voice from the post nasal drip in 
service; and that he was told "most anything that's from the 
ear, eye, nose, and throat area affects the other areas 
that's related to it."   He testified that he had ringing in 
his ears and hearing loss during service.  The appellant's 
wife testified that the appellant was always clearing his 
throat and that he snored, which caused him difficulty 
sleeping.  She also reported that he had difficulty hearing. 

At his September 1998 hearing on appeal before a traveling 
member of the Board, the appellant again testified that his 
vocal cord polyp was caused by "irritation" due to nasal 
septum.  He claimed that when it "drips" it irritates his 
throat.  Regarding tinnitus, the appellant claimed that he 
had some ringing in his ears during service, but that it 
increased since then.  He also claimed that he had some 
hearing loss during service.  He reported that when he had 
flare-ups of his service connected condition, his hearing 
loss seemed to get worse.  It stopped up his Eustachian tube, 
worse on the right.  He reported that his hearing fluctuated. 

A VA audiological examination was conducted in February 1999.  
A long history of noise induced sensorineural hearing loss 
was indicated.  The following audiometric readings were 
reported:

	  500	1000	2000	3000	4000	
RIGHT	  35	     30	     30	     70	     75	    
LEFT	  25	     25	     20	     20	     35	    

Speech discrimination was 96 percent on the right, and 100 
percent on the left.  The impression was of mild 4K-8K Hertz 
SNHL on the left, and mild to severe high frequency SNHL on 
the right.  The impression was of "[h]earing stable."   

1.  Entitlement to service connection for post operative 
vocal cord polyps, including as secondary to a septectomy for 
deviated nasal septum.

2.  Entitlement to service connection for hearing loss 
secondary to septectomy, deviated nasal septum.

3.  Entitlement to service connection for tinnitus, including 
as secondary to a septectomy for deviated nasal septum.

The Board finds that the evidence does not establish that 
either vocal cord polyp or tinnitus was incurred or aggravated 
during service, or that either vocal cord polyp, hearing loss 
disability or tinnitus was caused by, or is the result of, the 
appellant's service-connected septectomy, deviated nasal 
septum.  In so finding, the Board places emphasis on the 
appellant's military treatment records which are devoid of any 
complaints or findings referable to any of these disabilities.  
(The Board notes that hearing loss recorded during service 
does not qualify as disability under 38 C.F.R. § 3.385.)  The 
Board also places emphasis on the appellant's post service 
medical records which first indicate a vocal cord lesion in 
July 1993, more than 24 years after service, and first 
indicate tinnitus in March 1995 with a 2 month history of 
tinnitus reported in April 1995, more than 26 years after 
service.  There is no medical opinion linking either vocal 
cord polyp, hearing loss (he has right hearing loss 
disability, but does not have left hearing loss disability, as 
defined by 38 C.F.R. § 3.385) or tinnitus to the septectomy 
for deviated nasal septum.  

Because there is no objective medical evidence to establish 
that the appellant currently has either vocal cord polyp or 
tinnitus that originally manifested or was aggravated during 
service, or that either vocal cord polyp, tinnitus or hearing 
loss is the result of service-connected septectomy for 
deviated nasal septum, it is found that the claims presented 
are not well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 
143 (1992) (lack of evidence of the claimed disability related 
to in-service incurrence or aggravation).  Therefore, VA's 
duty to assist the appellant in the development of these 
issues is not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issues presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has vocal core 
polyps, hearing loss and tinnitus that either originally 
manifested during service or as a result of his service-
connected residuals of a septectomy for deviated nasal septum, 
his assertions of medical diagnoses and opinions on causation 
alone are not probative.  See also, Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claims was that there was no objective 
medical evidence to substantiate that he currently has post 
operative residuals of vocal cord polyps, or tinnitus that was 
incurred or aggravated during service or post operative 
residuals of vocal cord polyps, tinnitus or hearing loss as 
the result of service-connected septectomy for deviated nasal 
septum.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


INCREASED RATINGS

Regarding the appellant's claim for increased ratings, the 
Board finds that he has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by the RO, and that 
the Board may therefore proceed to disposition of the matter. 

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

4.  Entitlement to an increased rating for service-connected 
anxiety reaction with headaches, currently evaluated as 50 
percent disabling.

The Board will first review the appellant's pertinent history 
regarding his claim for an increased rating.

The appellant was granted entitlement to service connection 
for anxiety reaction, evaluated as 10 percent disabling, in a 
May 1969 rating decision.  He was granted an increased rating 
from 10 to 30 percent in a July 1987 rating decision.

VA treatment records report that the appellant was followed 
for his anxiety reaction.  In November 1995, he indicated 
that he had recently been involved in a motor vehicle 
accident and was unemployed. He was in mild distress.  He had 
no suicidal ideations.  He remained unemployed in February 
1996, but had been volunteering by assisting with teaching.  
He reported that he found himself unstable at times with his 
concentration down.  He had no complaints with his 
medications.  He was neatly dressed with a good flow of 
speech.  

A VA mental disorders examination was conducted in March 
1996.  The appellant reported that he could not remember like 
he used to, that he was more nervous and that he could not 
stay on track because of his nerves.  He claimed that he had 
nervous headaches a lot, and that he was nervous and anxious 
more than half of the time.  He denied any history of 
hallucinations, or homicidal or suicidal thoughts.  He 
indicated that his last job was in November 1995.  He 
reported occasional middle insomnia because of "dreams of 
past work."  

On mental status examination, the appellant was well 
developed, well nourished, appropriately dressed, adequately 
groomed and exhibited no unusual motor activity.  His speech 
was unremarkable, with no flight of ideas, loosening of 
associations, or speech impairment.  His mood was mildly 
anxious, as was his affect.  He expressed no identifiable 
delusions and was precisely oriented.  Remote, recent and 
immediate recall was good.  His judgment to avoid common 
danger and ability to abstract were adequate, and his insight 
was fair.

A January 1997 VA treatment entry indicated that the 
appellant was reasonably stable.  His mood was mildly 
anxious.  He had no suicidal ideations and no complaints with 
medications.  In September 1997, he was fair.  He was not 
accomplishing as much as he would like.  His family life was 
stable and his mood was anxious.  A May 1997 screening for 
post traumatic stress disorder indicated that the appellant 
was alert, oriented, pleasant and cooperative.  

A VA examination for PTSD was conducted in April 1997.  The 
appellant indicated that his nerves had been terrible, and 
that he was nervous all of the time.  He read the following 
symptoms from a list that he brought to the interview, "hard 
to concentrate, see purple dots, think 3 hours is 30 minutes 
sometimes, hard to adapt to schedules especially under 
stress, headaches, forget names if I don't go over them 
several times."  

On mental status evaluation, the appellant was well-
developed, well-nourished, appropriately dressed, and 
adequately groomed.  He exhibited no unusual motor activity.  
His speech was mildly pressured.  There were no flight of 
ideas or looseness of associations.  His mood was anxious, as 
was his affect.  He denied hallucinations and expressed no 
identifiable delusions.  He denied homicidal or suicidal 
thoughts.  He was precisely oriented to person, place, 
situation and time.  His remote, recent and immediate recall 
were good.  His judgment to avoid common danger was good.  
His abstracting ability was adequate.  His insight was fair.  
His history was consistent with generalized anxiety disorder, 
and he did not satisfy the criteria for PTSD. 

At his September 1997 hearing on appeal, the appellant 
testified regarding his anxiety reaction.  He claimed that he 
had difficulty communicating with coworkers.  He reported 
that he made friends easily.  His wife reported that he was 
very meticulous and stayed with a job until it was completed.  
The appellant reported that he was currently receiving 
treatment and taking medication for his psychiatric symptoms 
and sleeplessness.  He indicated that he saw the doctor every 
4 to 6 months.

A VA examination was conducted in October 1997.  The 
appellant reported that he was nervous most of the time, but 
not all of the time, and that he had memory problems.  
Anxiety was described as "feeling tight in my neck, head 
pounding, trembling, getting short of breath, heart racing."  
He claimed these episodes happened approximately twice a day 
and last for 30 minutes, but they went away if he thought of 
something else.  On mental status examination, he was well-
developed, well-nourished, appropriately dressed, and 
adequately groomed.  Speech was fluent without flight of 
ideas, or looseness of associations.  His mood was somewhat 
anxious, as was his affect.  He denied hallucinations, 
depression, expressional difficulty, delusions or 
homicidal/suicidal thoughts.  He was precisely oriented to 
person, place and situation, but disoriented to date.  His 
remote memory was intact.  Recent and immediate recall were 
mildly impaired.  He was estimated to be of average 
intelligence.  Judgment to avoid common danger was adequate.  
Abstracting ability was adequate.  Insight was fair.  
Psychological testing for memory impairment was recommended.  
Diagnosis pending the result of testing was generalized 
anxiety disorder.  Global assessment of functioning (GAF) was 
noted to be 55.

A VA mental examination was conducted in November 1997.  The 
appellant's interpersonal manner was polite and cooperative.  
He appeared alert throughout the interview and testing.  His 
affect was primarily cheerful, with good eye contact and 
appropriate laughing.  His speech was of a rapid rate, normal 
tone and good articulation.  He was somewhat circumstantial 
in conversation, but he was easily redirected.  There was no 
evidence of tearfulness, agitation, or psychosis.  He 
reported that the reason for this evaluation was "[n]erves 
and memory problems."  He explained that he had had problems 
with his short-term memory.  

The appellant reported a longstanding history of poor test 
taking abilities, but claimed that he had only noticed memory 
difficulties within the last 3 years.  He admitted that he 
had had a "hectic schedule" as he had taken a new job 
recently as building custodian at a middle school.  He 
reported that he became flustered easily and had trouble 
staying on task.  He claimed that he had some sleep 
disturbance, stating that he was easily awakened.  In his 
spare time, he indicated that he enjoyed hunting.  He denied 
a history of hallucination, suicidal /homicidal ideation, or 
abuse of alcohol or illicit drugs.  The Folstein Mini Mental 
Status Examination (MMSE) suggested normal gross mental 
function when compared to individuals of his age and 
education level.  He was oriented to person, place, time, and 
situation.  

Diagnostic impression was of generalized anxiety disorder on 
Axis I.  The appellant's GAF score was 70.  The examiner 
reported that test of his intellectual function suggested 
that he was currently functioning within the average range.  
Measures of specific cognitive abilities revealed no 
significant deficits in memory, attention/concentration, or 
visuomotor processing.  His emotional complaints were most 
consistent with chronic, moderate anxiety symptoms.  It was 
reported that his complaints of memory deficits may be 
secondary to his anxious symptoms or current 
psychopharmacological regimen.  There was no evidence of 
persistent memory deficits.  

At his September 1998 hearing on appeal before a traveling 
member of the Board, the appellant claimed that he had 
problems with anxiety reaction with headaches every day.  He 
reported that he was short tempered, and had problems with 
relationships, but that he and his wife had a good 
relationship to a degree.  He testified that he was seen at 
the mental health clinic every 4 to 6 months.  He reported 
that he worked for the school system doing landscaping, and 
that he took off from work every 6 to 8 weeks for anxiety 
related headaches.

A VA psychiatric examination was conducted in November 1999.  
The appellant reported that he felt nervous all of the time.  
Mental status examination revealed that he was a well 
developed, well nourished, appropriately dressed, and 
adequately groomed male who exhibited no unusual motor 
activity.  His speech was mildly pressured.  There were no 
flight of ideas or looseness of associations.  His mood was 
depressed and anxious, as was his affect.  He denied 
hallucinations and expressed no identifiable delusions.  He 
denied homicidal or suicidal thoughts.  He was precisely 
oriented to person, place, situation, and year but gave the 
month as October.  Remote, recent, and immediate recall were 
adequate.  He was estimated to be of average intelligence.  
Judgment to avoid common danger and abstracting ability were 
adequate.  Insight was good.  The diagnoses were of 
generalized anxiety disorder, and depressed disorder not 
otherwise specified.  GAF was 65.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended, 
effective November 1996.  The United States Court of Veterans 
Appeals (hereinafter Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  An opinion of the VA Office of the General 
Counsel held that whether the amended mental disorders 
regulations are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  VA 
O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for mental disorders.  See Supplemental 
Statement of the Case dated in February 1998.  Based on all 
of the above-cited evidence, including the most recent VA 
examination, the hearing officer concluded that an increased 
rating above 50 percent under the amended criteria was not in 
order.

Prior to November 1996, the criteria for 50 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).  

According to the revised rating criteria, schizophrenia is 
rated under Diagnostic Code 9400, which in turn is rated 
under the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (1999).  As amended, 
the regulation reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1999).

Application of the 1995 and 1999 regulations to the medical 
evidence shows that severity of the veteran's service-
connected anxiety reaction with headaches is sufficient to 
support a finding of impairment which is 50 percent 
disabling, but no more than 50 percent disabling.

A review of the evidence of record demonstrates that 
assessments of the appellant's impairment due to anxiety 
reaction with headaches during the relevant time period have 
ranged from mild to moderate.  Assessments of his 
psychological, social and occupational functioning, as 
measured by the assigned GAF scores, have also indicated mild 
to moderate symptoms.  Manifestations of anxiety reaction 
have included mildly pressured speech which was somewhat 
circumstantial but could be redirected, anxiety, nervousness, 
depression, insomnia and lack of orientation as to the date 
or month on examinations.  Although the appellant complained 
of memory loss, examinations revealed that his remote, recent 
and immediate recall were adequate.  His judgment and 
abstracting ability was adequate, and his insight was good.  
He had no flight of ideas or looseness of associations, and 
no homicidal or suicidal ideations.  The Board finds that 
this evidence establishes that the anxiety reaction causes 
considerable industrial impairment, as well as reduced 
reliability and productivity due to his psychiatric symptoms.  
Accordingly, a 50 percent rating is warranted under the old 
and the new rating criteria.

However, the Board does not find that the appellant meets the 
criteria for a 70 percent schedular rating under the old or 
the new criteria.  The appellant's psychiatric symptoms have 
not resulted in severe impairment in his ability to obtain or 
retain employment, or deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
On examination, the appellant exhibited no suicidal 
ideations; obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting his ability to function independently; impaired 
impulse control; spatial disorientation; or neglect of 
personal appearance or hygiene.  Accordingly, he does not 
have psychoneurotic manifestations of such severity and 
persistence as to produce severe impairment in his ability to 
obtain or retain employment.  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


5.  Entitlement to an increased rating for service-connected 
duodenal ulcer, currently evaluated as 20 percent disabling.

The appellant was granted entitlement to service connection 
for chronic duodenal ulcer, evaluated as 10 percent 
disabling, in a May 1969 rating decision.

VA treatment records report that the appellant was seen in 
November 1993 for PUD (peptic ulcer disease) and had marked 
improvement on Zantac.

A VA examination was conducted in March 1995.  The appellant 
reported mild flare-ups weekly and a "bad" flare-up maybe 
once a month.  He indicated that the flare-ups were usually 
secondary to food, such as greasy foods or tomato paste, or 
if he did not eat on time or ate too late.  He claimed that 
they were also associated with increased anxiety and 
nervousness.  He described his flare-ups as cramping pain 
with increased gas in the right upper quadrant and epigastric 
area.  He indicated that he was on Zantac 150 mg. a day, 
which he increased to twice a day during a flare-up.  He 
claimed that this usually would "get it back under control" 
in approximately 2 days.  He denied any blood in his stool or 
melena.  The examiner observed that he was well developed and 
well nourished.  His abdomen was flat without organomegaly or 
masses.  There was mild to moderate tenderness in the right 
upper quadrant with no rebound or tenderness.  Bowel sounds 
were normoactive.  Diagnoses included duodenal ulcer disease 
with probable active ulcer and esophagitis.

VARO granted the appellant an increased rating for his 
service-connected duodenal ulcer from 10 to 20 percent 
disabling in an April 1996 rating decision.  

VA treatment records reported that the appellant had an 
esophagogastrodoudenoscopy (EGD) in June 1996.  The 
examination was benign.  There was mild irregularity, 
probable mild gastritis.  The impression was of mild 
esophagitis, mild gastritis and duodenal erosions.    

At his September 1997 hearing on appeal, the appellant 
testified regarding his duodenal ulcer symptoms.  He claimed 
that he had bloatedness and reflux just about every day for 
which he took Tagamet or the equivalent.  He reported that he 
also took Maalox.  He testified that his weight fluctuated 5 
to 10 pounds.

A VA digestive conditions examination was conducted in 
November 1997.  The appellant reported that he had increased 
symptoms of abdominal swelling with gas.  He stated that he 
was ordinarily constipated, but would have intermittent 
diarrhea when he took Mylanta for heartburn.  He stated that 
the symptoms were daily increased gas.  He had found no 
resolution of this problem, other than when he took Mylanta 
and had some diarrheal stools, and for a little while he 
would not have the distention that he had.  He took Tagamet 
for this stomach symptoms with the use of antacids.  He 
stated that he had had no vomiting or passing of blood 
rectally.  He reported that he had an endoscopy done at the 
VA not too far in the distant past.  He stated that his 
weight was approximately the same as usual, 141 lbs.  He 
claimed that it had not in any way effected his ability to 
eat.  The examiner observed that the appellant was a well-
developed, but thin, white male appearing in no acute 
distress.  Abdominal exam revealed slight epigastric 
tenderness but no guarding.  There was no evidence of 
organomegaly, masses or tenderness.  The impression was of 
duodenal ulcer disease.

The appellant was seen for evaluation of stomach cramps, 
nausea, and weakness of 1 week duration in April 1998.  He 
denied nausea or vomitus.  The diagnostic impression was of 
pharyngitis (viral), rule out sinusitis.

At his September 1998 hearing on appeal before a traveling 
member of the Board, the appellant claimed that his service-
connected duodenal ulcer condition had increased in severity, 
but claimed that it was about the same as far as the reflux 
and the upper GI.  He claimed that he had had more pains in 
his lower abdomen on the right side.  He reported that he had 
reflux every day and cramping a couple times a week recently, 
for the last 2 to 3 months.

VA treatment records reveal that an upper GI series was 
performed in January 1999.  Esophagus demonstrated a normal 
peristaltic pattern.  There was no evidence of hiatus hernia 
or reflux in the esophagus.  Mucosal folds appeared slightly 
prominent in the body of the stomach and suggested mild 
hypertrophic gastritis.  There was a small persistent 
collection of barium noted in the post bulbar region and 
suggested small acute ulcer.  Mucosal folds also appeared 
prominent in the proximal duodenum.  Duodenal sweep and 
proximal loops of the jejunum appeared unremarkable.  The 
impression was of mild hypertrophic gastritis and duodenitis 
with a small acute ulcer in the post bulbar region.  The 
appellant He was seen for treatment of complaints of weakness 
and nausea in March 1999 and April 1999.  In April, he 
reported that he didn't' have dry heaves, just nausea, and a 
history of acute post bulbar ulcer was noted.  The diagnostic 
impression was of GERD (gastroesophageal reflux disease) and 
PUD (peptic ulcer disease).

A VA examination of the appellant's duodenal ulcer condition 
was conducted in November 1999.  The appellant claimed that 
he would have a flare up 4 days a week, described as nausea, 
tightness in his stomach, cramping, soreness, bloatedness and 
reflux.  He indicated that he took Zantac twice a day, 
Simethicone three times a day, and Konsyl every other week.  
He claimed to have some constipation.  He reported that his 
weight could fluctuate 10 to 12 pounds over a one-week period 
if he had a flare up.  His current weight was 149 pounds, 
with his highest weight being 152 pounds in the past year, 
and his lowest weight being 132 pounds.  He had not had any 
hematemesis or melena.  The examiner observed that his 
abdomen was flat without organomegaly nor masses.  He had 
mild to moderate epigastric tenderness and tenderness in the 
right upper quadrant with no rebound tenderness.  Bowel 
sounds were normoactive.  An upper GI obtained in October 
1999 revealed the folds in the post bulbar region of the 
duodenum to be thickened, suggestive of duodenitis.  The 
appellant was not anemic.  Stool for occult blood in July was 
negative.  The diagnosis was of duodenal ulcer disease with 
duodenitis.

The schedular criteria for duodenal ulcer call for a 20 
percent disability rating for moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations; a 40 percent disability evaluation 
is warranted for moderately severe symptoms with less than 
severe symptoms but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year; and a 60 percent disability evaluation is 
warranted for severe symptoms with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. 4.114 Diagnostic Code 7305 (1999).  

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the instant 
case, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

The current clinical evidence shows that the appellant's 
duodenal ulcer is manifested principally by complaints of 
abdominal swelling with gas, and mild to moderate epigastric 
and right upper quadrant tenderness on abdominal examination.  
There was no evidence of anemia, hematemesis, melena, 
organomegaly, or masses.  The appellant reported 10-12 pound 
weight fluctuations during flare-ups, but there was no 
indication of malnourishment or impairment of health as a 
result of the duodenal ulcer.  His most recent weight on 
examination was only 3 pounds less than his heaviest weight 
during the past year of 152 pounds.  In view of this evidence, 
the Board finds that the appellant does not currently have 
more than moderate recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or 
continuous moderate manifestations.  Accordingly, there is no 
basis for a rating greater than the currently assigned 20 
percent.  38 C.F.R. § 4.114 Diagnostic Code 7305 (1999).

Again, application of the extraschedular provision is not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).



ORDER

Having found the claim for entitlement to service connection 
for post operative excision residuals of vocal cord polyps 
not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for hearing loss not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for tinnitus not well grounded, the appeal is denied.

An increased rating for service-connected anxiety reaction 
with headaches is denied.

An increased rating for service-connected duodenal ulcer is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



